DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered in which claims 1-9 are amended and claims 10 and 11 are new.  Claims 1-11 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0193806 by Kim et al. (“Kim”) in view of U.S. Pub. No. 2015/0355791 by Hidaka (“Hidaka”)

As to claim 1, Kim discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (Kim, The storage unit 150 includes a program area and a data area.  The program area stores programs such 
creating first setting information that indicates settings for a first screen and storing the created first setting information in a memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), in response to a first drawing request to draw the first screen on a terminal device, the first drawing request having been received from an application that controls input and output of a screen by a sequential process that executes a plurality of processes in a predetermined processing order (Kim, After booting, the control unit 160 determines an application program to be activated on the basis of preset schedule information.  For example, the control unit 160 may activate application programs related to an idle screen and menus with reference to the schedule information.  The control unit 160 examines the presentation attribute of the activated application program in step 405.  For example, the control unit 160 may identify the presentation attributes of the application programs related to the idle screen and menus. Figure 4, ¶ [0048]);
generating first drawing data to draw the first screen based on the first setting information (Kim, The control unit 160 controls arrangement and output of ;
transmitting the first drawing data to draw the first screen to the terminal device (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407.  For example, when the presentation attribute of the application program related to the idle screen indicates data output to the first display unit 141 and the presentation attribute of the application program related to the menus indicates data output to the second display unit 142, the control unit 160 controls an operation to output idle screen data to the first display unit 141 and output menu screen data to the second display unit 142. Figure 4, ¶ [0049]);
creating second setting information that indicates settings for a second screen and storing the created second setting information in the memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), when a second drawing request to cause the terminal device to draw the second screen is received from the application while the first screen is displayed on the terminal device (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409. The user may generate an input signal for selecting a desired application program using the input unit 120 or the display means 140 having a touch screen capability. If it 
specifying, according to the second drawing request, the second screen among the first screen and the second screen as an input target screen that is input drawing data (Kim, If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411. More specifically, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application program. Based on the comparison result of the priority information, the control unit 160 may control an operation to output application data of the new application program to all 
Kim does not expressly teach
generating the drawing data to draw both of the first screen and the second screen collectively, the drawings data being input for the input target screen and including the first drawing data and second drawing data, the second drawing data being drawing data the is generated based on the second setting information to draw the second screen; and
transmitting, to the terminal device, the drawing data.
Hidaka teaches a handheld terminal with image generation method
generating the drawing data to draw both of the first screen and the second screen collectively, the drawings data being input for the input target screen and including the first drawing data and second drawing data, the second drawing data being drawing data the is generated based on the second setting information to draw the second screen (Hidaka, the application execution unit 202 may execute the application A and the application B at the same time.  In this case, the application execution unit 202 may generate the content A by execution of the application A and generate the content B by execution of the application B. In this case, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057])(Hidaka, When the contents are displayed on both the first display unit 112 and the second display unit 114 by the same application (that is, the selection unit 212 selects both the "first display ;
transmitting, to the terminal device, the drawing data (Hidaka, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s attribute based display output to include Hidaka’s two display driving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hidaka’s two display driving permits a cohesive image displayed across both screens for the same application being presented.  This known benefit in Hidaka is applicable to Kim’s attribute based display output as they both share characteristics and capabilities, namely, they are directed to multiple screen display devices.  Therefore, it would have been recognized that modifying Kim’s attribute based display output to include Hidaka’s two display driving would have yielded 
Thus, Kim, as modified by Hidaka, teaches the generating of drawing data for both screens collectively.
As to claim 2, Kim discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (Kim, The storage unit 150 includes a program area and a data area.  The program area stores programs such as an operating system to control the overall operation of the mobile terminal 100,… the program area may store a data handling program. Figure 2, ¶ [0036]), the process comprising:
creating first setting information that indicates settings for a new screen and storing the created first setting information in a memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), in response to receiving a drawing request to cause a terminal device to draw the new screen, from an application that controls input and output of a screen by a sequential process that executes a plurality of processes in a predetermined processing order (Kim, After booting, the control unit 160 determines an application program to be activated on the basis of preset schedule ;
specifying the new screen as input target screen that is input first draw data, generating the first drawing data to draw the new screen based on the first setting information for the new screen (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407. Figure 4, ¶ [0049]), and transmitting the first drawing data to the terminal device, when only the setting information for the new screen is stored in the memory (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407.  For example, when the presentation attribute of the application program related to the idle screen indicates data output to the first display unit 141 and the presentation attribute of the application program related to the menus indicates data output to the second display unit 142, the control unit 160 controls an operation to output idle screen data to the first display unit 141 and output menu screen data to the second display unit 142. Figure 4, ¶ [0049]); and
specifying the new screen among a plurality of screens as the input target screen that is input second drawing data (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409. The user may generate an input signal for selecting a desired application program 
Kim does not expressly teach
generating the second drawing data to draw the plurality of screens collectively based on a plurality of setting information including the first setting information, and transmitting the second drawing data to the terminal device, when the plurality setting information are stored in the memory, each of the plurality of setting information being setting information for each of the plurality of screens.
Hidaka teaches a handheld terminal with image generation method
generating the second drawing data to draw the plurality of screens collectively based on a plurality of setting information including the first setting information (Hidaka, the application execution unit 202 may execute the application A , and transmitting the second drawing data to the terminal device (Hidaka, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057]), when the plurality setting information are stored in the memory (Hidaka, the image-data storage unit 222 of the control unit 200 stores the image data, which is generated by the image-data generation unit 220, in the memory 148 (S114). Figure 5, ¶ [0072]), each of the plurality of setting information being setting information for each of the plurality of screens(Hidaka, When the contents are displayed on both the first display unit 112 and the second display unit 114 by the same application (that is, the selection unit 212 selects both the "first display unit 112" and the "second display unit 114") (YES at S130), the control unit 200 acquires two screen data indicating screens which are respectively displayed on both the first display unit 112 and the second display unit 114 (S132). Figure 5, ¶ [0068])(Hidaka, the control unit 200 generates the image data corresponding to the screens displayed on the first display unit 112 and the second display unit 114 (S134). Figure 5, ¶ [0070]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s attribute based display output to include Hidaka’s two display driving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hidaka’s two display driving permits a cohesive image displayed across both screens for the same application being presented.  This known benefit in Hidaka is applicable to Kim’s attribute based display output as they both share characteristics and capabilities, namely, they are directed to multiple screen display devices.  Therefore, it would have been recognized that modifying Kim’s attribute based display output to include Hidaka’s two display driving would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Hidaka’s two display driving in multiple screen display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

As to claim 3, Kim, as modified by Hidaka, teaches the non-transitory computer-readable storage medium wherein the process further comprises:
acquiring data input to the input target screen drawn on the terminal device (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409.  The user may generate an input signal for selecting a desired application program using the input unit 120 or the display means 140 having a touch screen capability. Figure 4, ¶ [0050]); and
updating the first setting information stored in the memory, based on the acquired data (Kim, If it is determined in step 413 that the input signal is related to controlling data display, the control unit 160 performs a corresponding data display control operation in step 415.  For example, in response to the input signal, the control unit 160 may control an operation to move a selected icon on the idle screen to another location. Figure 4, ¶ [0051]) (Kim, when an application program is selected according to an input signal from the user or by preset schedule information, the mobile terminal 100 may identify the presentation attribute of the application program, and determine which display unit of the display means 140 is to be used to output data items generated by the application program on the basis of the identified presentation attribute.  The mobile terminal 100 may also determine the display format of the output data items in terms of size, range, orientation and the like on the basis of the presentation attribute. ¶ [0031]).
As to claim 4, Kim, as modified by Hidaka, teaches the non-transitory computer-readable storage medium wherein the acquiring includes acquiring information that specifies a state of a screen drawn on the terminal device (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409…  If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411. Figure 4, ¶ [0050]), and
the updating includes updating the first setting information stored in the memory, based on the acquired data and the information that specifies the state of the screen (Kim, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application program.  Based on the comparison result of the priority information, the control unit 160 may control an operation to output application data of the new application program to all the display units of the display means 140 or to output application data of the new application program to a specified one of the display units of the display means 140 after clearing images already displayed on the specified display unit.  To achieve this, the control unit 160 may write new application data of the new application program in the memory space allocated to the display means 140, shift the location of existing application data in the memory space, or remove some of the existing application data in a memory segment specific to one display unit.  Here, the control unit 160 may overwrite the existing application data in a memory segment specific to one display unit with data of the new application program without explicit data removal. Figure 4, ¶ [0050]).
wherein the process further comprises
deleting second setting information for any one screen drawn on the terminal device, the second setting information being stored in the memory, when a drawing end request to end drawing of the any one screen is received from the application (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409.  The user may generate an input signal for selecting a desired application program using the input unit 120 or the display means 140 having a touch screen capability.  If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411.  More specifically, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application program.  Based on the comparison result of the priority information, the control unit 160 may control an operation to output application data of the new application program to all the display units of the display means 140 or to output application data of the new application program to a specified one of the display units of the display means 140 after clearing images already displayed on the specified display unit.  To achieve this, the control unit 160 may write new application data of the new application program in the memory space allocated to the display means 140, shift the location of existing application data in the memory space, or remove some of the existing application data in a memory segment specific to one display unit. Figure 4, ¶ . Kim teaches the application data being deleted based on the signal to transition to a new application, which relates to the drawing end request.
As to claim 6, Kim discloses a display control method executed by a computer (Kim, data handling method for a mobile terminal, Figure 4, ¶ [0017]), the display control method comprising:
creating first setting information that indicates settings for a first screen and storing the created first setting information in a memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), in response to a first drawing request to draw the first screen on a terminal device, the first drawing request having been received from an application that controls input and output of a screen by a sequential process that executes a plurality of processes in a predetermined processing order (Kim, After booting, the control unit 160 determines an application program to be activated on the basis of preset schedule information.  For example, the control unit 160 may activate application programs related to an idle screen and menus with reference to the schedule information.  The control unit 160 examines the presentation attribute of the activated application program in step 405.  For example, the control unit 160 may identify the presentation attributes of the application programs related to the idle screen and menus. Figure 4, ¶ [0048]);
generating first drawing data to draw the first screen based on the first setting information (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407. Figure 4, ¶ [0049]);
transmitting the first drawing data to draw the first screen to the terminal device (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407.  For example, when the presentation attribute of the application program related to the idle screen indicates data output to the first display unit 141 and the presentation attribute of the application program related to the menus indicates data output to the second display unit 142, the control unit 160 controls an operation to output idle screen data to the first display unit 141 and output menu screen data to the second display unit 142. Figure 4, ¶ [0049]);
creating second setting information that indicates settings for a second screen and storing the created second setting information in the memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), when a second drawing request to cause the terminal device to draw the second screen is received from the application while the first screen Is displayed on the terminal device (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 
specifying, according to the second drawing request, the second screen among the first screen and the second screen as an input target screen that is input drawing data (Kim, If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411. More specifically, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application 
Kim does not expressly teach
generating drawing data to draw both of the first screen and the second screen collectively, the drawings data being input for the input target screen and including the first drawing data and second drawing data, the second drawing data being drawing data the is generated based on the second setting information to draw the second screen; and
transmitting, to the terminal device, the drawing data.
Hidaka teaches a handheld terminal with image generation method
generating drawing data to draw both of the first screen and the second screen collectively, the drawings data being input for the input target screen and including the first drawing data and second drawing data, the second drawing data being drawing data the is generated based on the second setting information to draw the second screen; (Hidaka, the application execution unit 202 may execute the application A and the application B at the same time.  In this case, the application execution unit 202 may generate the content A by execution of the application A and generate the content B by execution of the application B. In this case, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057])(Hidaka, When ;
transmitting, to the terminal device, the drawing data (Hidaka, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s attribute based display output to include Hidaka’s two display driving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hidaka’s two display driving permits a cohesive image displayed across both screens for the same application being presented.  This known benefit in Hidaka is applicable to Kim’s attribute based display output as they both share characteristics and capabilities, namely, they are directed to multiple screen 
Thus, Kim, as modified by Hidaka, teaches the generating of drawing data for both screens collectively.
As to claim 7, Kim discloses a display control method executed by a computer (Kim, data handling method for a mobile terminal, Figure 4, ¶ [0017]), the display control method comprising:
creating setting information that indicates settings for a new screen and storing the created setting information in a memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), in response to receiving a drawing request to cause a terminal device to draw the new screen, from an application that controls input and output of a screen by a sequential process that executes a plurality of processes in a predetermined processing order (Kim, After booting, the control unit 160 determines an application program to be activated on the basis of preset schedule information.  For example, the control unit 160 may activate application programs related to an idle screen and menus ;
specifying the new screen as an input target screen that is input first drawing data, generating the first drawing data to draw the new screen based on the first setting information for the new screen (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407. Figure 4, ¶ [0049]), and transmitting the first drawing data to draw the new screen to the terminal device, when only the setting information for the new screen is stored in the memory (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407.  For example, when the presentation attribute of the application program related to the idle screen indicates data output to the first display unit 141 and the presentation attribute of the application program related to the menus indicates data output to the second display unit 142, the control unit 160 controls an operation to output idle screen data to the first display unit 141 and output menu screen data to the second display unit 142. Figure 4, ¶ [0049]); and
specifying the new screen among a plurality of screens as the input target screen that is input second drawing data (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409. The user may generate an input signal for selecting a desired application program 
Kim does not expressly teach
generating the second drawing data to draw the plurality of screens collectively based on a plurality of setting information including the first setting information, and transmitting the second drawing data to the terminal device, when the plurality setting information are stored in the memory, each of the plurality of setting information being setting information for each of the plurality of screens.
Hidaka teaches a handheld terminal with image generation method
generating the second drawing data to draw the plurality of screens collectively based on a plurality of setting information including the first setting information (Hidaka, the application execution unit 202 may execute the application A , and transmitting the second drawing data to the terminal device (Hidaka, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057]), when the plurality setting information are stored in the memory (Hidaka, the image-data storage unit 222 of the control unit 200 stores the image data, which is generated by the image-data generation unit 220, in the memory 148 (S114). Figure 5, ¶ [0072]), each of the plurality of setting information being setting information for each of the plurality of screens(Hidaka, When the contents are displayed on both the first display unit 112 and the second display unit 114 by the same application (that is, the selection unit 212 selects both the "first display unit 112" and the "second display unit 114") (YES at S130), the control unit 200 acquires two screen data indicating screens which are respectively displayed on both the first display unit 112 and the second display unit 114 (S132). Figure 5, ¶ [0068])(Hidaka, the control unit 200 generates the image data corresponding to the screens displayed on the first display unit 112 and the second display unit 114 (S134). Figure 5, ¶ [0070]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s attribute based display output to include Hidaka’s two display driving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hidaka’s two display driving permits a cohesive image displayed across both screens for the same application being presented.  This known benefit in Hidaka is applicable to Kim’s attribute based display output as they both share characteristics and capabilities, namely, they are directed to multiple screen display devices.  Therefore, it would have been recognized that modifying Kim’s attribute based display output to include Hidaka’s two display driving would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Hidaka’s two display driving in multiple screen display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

As to claim 8, Kim discloses a display control device (Kim, mobile terminal 100, Figure 2), comprising:
a memory (Kim, storage unit 150, Figure 2); and
a processor (Kim, control unit 160, Figure 2) coupled to the memory and configured to:
create first setting information that indicates settings for a first screen and storing the created first setting information in a memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), in response to a first drawing request to draw the first screen on a terminal device, the first drawing request having been received from an application that controls input and output of a screen by a sequential process that executes a plurality of processes in a predetermined processing order (Kim, After booting, the control unit 160 determines an application program to be activated on the basis of preset schedule information.  For example, the control unit 160 may activate application programs related to an idle screen and menus with reference to the schedule information.  The control unit 160 examines the presentation attribute of the activated application program in step 405.  For example, the control unit 160 may identify the presentation attributes of the application programs related to the idle screen and menus. Figure 4, ¶ [0048]),
generate first drawing data to draw the first screen based on the first setting information (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407. Figure 4, ¶ [0049]);
transmit the first drawing data to draw the first screen to the terminal device (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407.  For example, when the presentation attribute of the application program related to the idle screen indicates data output to the first display unit 141 and the presentation attribute of the application program related to the menus indicates data output to the second display unit 142, the control unit 160 controls an operation to output idle screen data to the first display unit 141 and output menu screen data to the second display unit 142. Figure 4, ¶ [0049]), 
create second setting information that indicates settings for a second screen and storing the created second setting information in the memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), when a second drawing request to cause the terminal device to draw the second screen is received from the application white the first screen is displayed on the terminal device (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 
specify, according to the second drawing request, the second screen among the first screen and the second screen as an input target screen that is input drawing data (Kim, If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411. More specifically, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application 
Kim does not expressly teach
generating the drawing data to draw both of the first screen and the second screen collectively, the drawings data being input for the input target screen and including the first drawing data and second drawing data, the second drawing data being drawing data the is generated based on the second setting information to draw the second screen; and
transmitting, to the terminal device, the drawing data.
Hidaka teaches a handheld terminal with image generation method
generating the drawing data to draw both of the first screen and the second screen collectively, the drawings data being input for the input target screen and including the first drawing data and second drawing data, the second drawing data being drawing data the is generated based on the second setting information to draw the second screen (Hidaka, the application execution unit 202 may execute the application A and the application B at the same time.  In this case, the application execution unit 202 may generate the content A by execution of the application A and generate the content B by execution of the application B. In this case, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057])(Hidaka, When ;
transmitting, to the terminal device, the drawing data (Hidaka, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s attribute based display output to include Hidaka’s two display driving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hidaka’s two display driving permits a cohesive image displayed across both screens for the same application being presented.  This known benefit in Hidaka is applicable to Kim’s attribute based display output as they both share characteristics and capabilities, namely, they are directed to multiple screen 
Thus, Kim, as modified by Hidaka, teaches the generating of drawing data for both screens collectively.
As to claim 9, Kim discloses a display control device, (Kim, mobile terminal 100, Figure 2), comprising:
a memory (Kim, storage unit 150, Figure 2); and
a processor (Kim, control unit 160, Figure 2) coupled to the memory and configured to:
create first setting information that indicates settings for a new screen and storing the created first setting information in a memory (Kim, an exemplary data handling method identifies the presentation attribute of an application program selected by schedule information or user input, determines how to output data generated by the application program to the display means 140 on the basis of the presentation attribute, and controls output of the application data according to the determination. ¶ [0054]), in response to receiving a drawing request to cause a terminal device to draw the new screen, from an application that controls input and output of a screen by a sequential process that executes a plurality of processes in a predetermined processing order (Kim, After booting, the control unit 160 determines an application ,
specify the new screen as an input target screen that is input first drawing data, generate the first drawing data to draw the new screen based on the first setting information for the new screen (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407. Figure 4, ¶ [0049]), and transmit the first drawing data to the terminal device, when only the setting information for the new screen is stored in the memory (Kim, The control unit 160 controls arrangement and output of application data according to the identified presentation attribute of the application program in step 407.  For example, when the presentation attribute of the application program related to the idle screen indicates data output to the first display unit 141 and the presentation attribute of the application program related to the menus indicates data output to the second display unit 142, the control unit 160 controls an operation to output idle screen data to the first display unit 141 and output menu screen data to the second display unit 142. Figure 4, ¶ [0049]), 
specify the new screen among a plurality of screens as the input target screen that is input second drawing data (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 
Kim does not expressly teach
generate the second drawing data to draw the plurality of screens collectively based on a plurality of setting information including the first setting information, and transmit the second drawing data to the terminal device, when the plurality of setting information are stored in the memory, each of the plurality of setting information being setting information for each of the plurality of screens.
Hidaka teaches a handheld terminal with image generation method
generate the second drawing data to draw the plurality of screens collectively based on a plurality of setting information including the first setting information, (Hidaka, the application execution unit 202 may execute the application A and the application B at the same time.  In this case, the application execution unit 202 may generate the content A by execution of the application A and generate the content B by execution of the application B. In this case, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057])(Hidaka, When the contents are displayed on both the first display unit 112 and the second display unit 114 by the same application (that is, the selection unit 212 selects both the "first display unit 112" and the "second display unit 114") (YES at S130), the control unit 200 acquires two screen data indicating screens which are respectively displayed on both the first display unit 112 and the second display unit 114 (S132). Figure 5, ¶ [0068])(Hidaka, the control unit 200 generates the image data corresponding to the screens displayed on the first display unit 112 and the second display unit 114 (S134).  Specifically, the image-data generation unit 220 combines two screen data acquired by the display-screen acquisition unit 210.  The image-data generation unit 220 performs the necessary processes such as the conversion of data format for the screen data where the screen data are combined to become one data, and thereby generates the image data. Figure 5, ¶ [0070]), and transmit the second drawing data to the terminal device (Hidaka, the display control unit 204 may cause the first display unit 112 to display the content A and cause the second display unit 114 to display the content B. Figure 8, ¶ [0057]), when the plurality of setting information are stored in the memory (Hidaka, the image-data storage unit 222 of the control unit 200 stores the image data, which is generated by the image-data generation unit 220, in the memory 148 (S114). Figure 5, , each of the plurality of setting information being setting information for each of the plurality of screens(Hidaka, When the contents are displayed on both the first display unit 112 and the second display unit 114 by the same application (that is, the selection unit 212 selects both the "first display unit 112" and the "second display unit 114") (YES at S130), the control unit 200 acquires two screen data indicating screens which are respectively displayed on both the first display unit 112 and the second display unit 114 (S132). Figure 5, ¶ [0068])(Hidaka, the control unit 200 generates the image data corresponding to the screens displayed on the first display unit 112 and the second display unit 114 (S134). Figure 5, ¶ [0070]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s attribute based display output to include Hidaka’s two display driving because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Hidaka’s two display driving permits a cohesive image displayed across both screens for the same application being presented.  This known benefit in Hidaka is applicable to Kim’s attribute based display output as they both share characteristics and capabilities, namely, they are directed to multiple screen display devices.  Therefore, it would have been recognized that modifying Kim’s attribute based display output to include Hidaka’s two display driving would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Hidaka’s two display driving in multiple screen display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

As to claim 10, Kim, as modified by Hidaka, teaches the non-transitory computer-readable storage medium wherein
the specifying includes:
specifying the second drawing request according to a first timing that the first drawing request is received and a second timing that the second drawing request is received (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409. The user may generate an input signal for selecting a desired application program using the input unit 120 or the display means 140 having a touch screen capability. Figure 4, ¶ [0050]), As shown in figure 4 of Kim, the second drawing request (new application program selected, step 409) occurs after the timing of the first drawing request.
specifying, according to the specified second drawing request, the second screen among the first screen and the second screen as an input target screen that is input drawing data (Kim, If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411. More specifically, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application program. Based on the comparison result of the priority information, the control unit 160 may control an operation to output application data of the new 
As to claim 11, Kim, as modified by Hidaka, teaches the non-transitory computer-readable storage medium wherein
setting information for a screen included in the plurality of setting information is generated according to a drawing request corresponding to a screen, the screen being included in the a plurality of screens (Kim, The control unit 160 determines whether an input signal for selecting a new application program is generated in step 409. The user may generate an input signal for selecting a desired application program using the input unit 120 or the display means 140 having a touch screen capability. If it is determined in step 409 that an input signal for selecting a new application program is generated, the control unit 160 controls application data arrangement and output according to presentation attributes of the old and new application programs in step 411. More specifically, the control unit 160 identifies the priority information of the presentation attribute of the old application program, and identifies the priority information of the presentation attribute of the new application program. Based on the comparison result of the priority information, the control unit 160 may control an operation to output application data of the new application program to all the display units of the display means 140 or to output application data of the new application program to a specified one of the display units of the display means 140 after clearing images already displayed on the specified display unit. Figure 4, ¶ [0050]).

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. 
Applicant’s representative asserts on pages 9 and 10 of remarks, the cited prior art does not teach the amended limitations.
	The Office respectfully disagrees with this assertion and submits the rejection above. As shown in the rejection, Kim teaches the amended limitations which include a second application selection (second drawing request), while a first application is being executed, to rearrange and output application data on the plurality of screens. Thus, the cited prior art does teach the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2013/0263045 by Minematsu et al. teaches a screen display device which composites windows for a display device.

U.S. Pub. No. 2016/0011838 by Ujiie et al. teaches an image display device which transmits drawing settings to the display device.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691